NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50202

                Plaintiff-Appellee,             D.C. No. 3:10-cr-03044-WQH

 v.
                                                MEMORANDUM*
AMANDO VILLAREAL HEREDIA, a.k.a.
Gordo, a.k.a. Gordo Villareal,
a.k.a. Amando Villareal Heredia,
a.k.a. Armando Villareal Heredia,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Amando Villareal Heredia appeals pro se from the district court’s order

denying his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Leniear, 574 F.3d 668, 672 (9th Cir. 2009), we vacate and remand.

      Heredia contends that he is eligible for a sentence reduction under

Amendment 782, which increased the quantity of actual methamphetamine

required to trigger the maximum base offense level from 1.5 kilograms to 4.5

kilograms. See U.S.S.G. § 2D1.1(c)(1) (2014). He argues that he no longer

qualifies for the maximum level because he admitted to conspiring to distribute

only 1.5 kilograms. Contrary to this contention, the plea agreement reflects that

Heredia admitted to conspiring to distribute “more than 1.5 kilograms of actual

methamphetamine.” The district court did not need to, and did not, make a more

specific quantity determination at sentencing. Under these circumstances, the

district court properly attempted to determine the total drug quantity attributable to

Heredia in order to determine his eligibility for a sentence reduction. See United

States v. Mercado-Moreno, 869 F.3d 942, 957-58 (9th Cir. 2017).

   Nevertheless, we vacate the district court’s order denying Heredia’s motion and

remand for the court to reconsider its quantity determination in light of Mercado-

Moreno, which was decided after the district court’s decision. While the district

court observed that at least 100 pounds of methamphetamine were seized by

investigators, it did not determine what portion of that quantity, if any, was the

result of Heredia’s direct involvement or reasonably foreseeable to him as within

the scope of the conspiracy in which he participated. See U.S.S.G. § 1B1.3(a)(1),


                                          2                                    17-50202
cmt. n.2 (2014); Mercado-Moreno, 869 F.3d at 959-60. Upon remand, the court

shall determine whether it is more likely than not that Heredia is responsible for

the new quantity threshold of 4.5 kilograms of actual methamphetamine or 45

kilograms of methamphetamine mixture, see Mercado-Moreno, 869 F.3d at 957,

and assess Heredia’s eligibility for a sentence reduction accordingly.

      In light of this disposition, we do not reach Heredia’s remaining claims.

   VACATED and REMANDED.




                                          3                                   17-50202